 



Exhibit 10.6
FIRST AMENDMENT
TO EMPLOYMENT AGREEMENT
     This first Amendment (the “Amendment”) to that certain Agreement (as that
term is defined below) is entered into as of September 7, 2005 by and between
Grubb & Ellis Company, a Delaware corporation having an address at 2215 Sanders
Road, Suite 400, Northbrook, IL 60062 (the “Company”) and Robert H. Osbrink
(“Executive”).
     WHEREAS, the Company and Executive entered into that certain executive
employment agreement dated as of January 1, 2004 (the “Agreement”); and
     WHEREAS, each of Executive and the Company desire to amend the Agreement
and modify certain of its terms in accordance with the provisions of this
Amendment.
     NOW THEREFORE, in consideration of each party’s undertakings, promises and
covenants set forth in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
     1. Section 2 of the Agreement is hereby amended by deleting the following
two sentences in their entirety:
     “Executive’s principal place of employment shall be, at the discretion of
the Company, either Newport Beach, California or, the Chicago, Illinois
metropolitan area. In the event that the Company provides written notice (the
“Relocation Notice”) to Executive to re-locate his principal place of business
to the Chicago, Illinois metropolitan area, Executive shall do so and shall also
relocate his principal place of residence to the Chicago, Illinois metropolitan
area, subject to the provisions of Section 4(b) and Section 5(b) below.”
     Section 2 of the Agreement shall remain unchanged in all other respects.
     2. Section 3(b) of the Agreement is hereby amended by changing the
reference to “. . . calendar year 2004 . . .” in the third sentence of such
Section to “. . . calendar year 2005. . . .” Section 3(b) of the Agreement shall
remain unchanged in all other respects.
     3. Section 3 of the Agreement is hereby amended to add the new following
Section 3(d) to the Agreement:
     “(d) In accordance with the terms and conditions of that certain Restricted
Share Agreement in the form annexed hereto as Exhibit III (the “Restricted Share
Agreement”), Executive shall receive such number of restricted shares of the
Company’s common stock (the “Restricted

 



--------------------------------------------------------------------------------



 



Shares”) that is equal to Two Hundred and Fifty Thousand Dollars ($250,000)
divided by the closing price of the Company’s common stock on the trading day
immediately preceding the date on which the Restricted Share Agreement is
actually entered into by the parties (the “Fair Market Value”), rounded up to
the nearest whole share of common stock. As provided in the Restricted Share
Agreement, all of the Restricted Shares shall vest upon a “Change in Control”
(as that term is defined in Section 8(f) below). In the event that Executive is
terminated by the Company in accordance with Section 8(d) below, or Executive
terminates this Agreement in accordance with Section 8(e) below, or Executive’s
employment hereunder is terminated pursuant to Section 8(b) or Section 8(c)
below, all of the Restricted Shares shall nonetheless continue to vest in
accordance with the Restricted Share Agreement. Except in the event of a Change
in Control, none of the Restricted Shares shall vest until December 29, 2007
(the “Vesting Date”). Accordingly, notwithstanding anything contained herein to
the contrary, in the event that (i) this Agreement is in full force and effect
on the Vesting Date, or (ii) (A) Executive’s employment is terminated as a
result of Executive’s incapacity under Section 8(b) below, (B) Executive’s
employment is terminated as a result of Executive’s death under Section 8(c)
below, (C) Executive is terminated by the Company in accordance with Section
8(d) below, or (D) Executive terminates this Agreement in accordance with
Section 8(e) below, all of the Restricted Shares shall vest as the Vesting Date.
The Restricted Shares shall otherwise be subject to all of the terms and
conditions set forth in the Restricted Share Agreement. Executive shall have the
right to receive the Restricted Shares, subject to the terms of this Agreement
and the Restricted Share Agreement, upon the full execution and delivery of the
Restricted Share Agreement by the parties.”
     4. Section 4(b) of the Agreement is hereby amended by deleting the
following two (2) sentences in their entirety:
     “In addition, in the event that the Executive is given the Relocation
Notice by the Company, the Company shall reimburse Executive for his documented,
customary and reasonable re-location expenses, up to an aggregate of $250,000,
in connection with moving his principal residence from Newport Beach, California
to the Chicago, Illinois metropolitan area. Such documented, reasonable
re-location expenses shall include, without limitation, living expenses in the
Chicago, Illinois metropolitan area for Executive and his spouse while searching
for a new residence, up to three (3) trips for Executive’s spouse to the
Chicago, Illinois metropolitan area to assist Executive in his search for a new
residence in the Chicago, Illinois metropolitan area, moving costs (including
automobiles) of Executive’s personal and household effects, and certain
decorating costs (such as painting, carpeting, drapes, etc. but not furniture).”
     The remainder of Section 4(b) shall remain unchanged.

2



--------------------------------------------------------------------------------



 



     5. Section 5(a) of the Agreement is amended by deleting the initial clause
of the first sentence of such Section, specifically, “Subject to the provisions
of Section 5(b) below . . .” and starting such sentence with the word “The”
immediately following such clause. In addition, Section 5(b) shall be deleted in
its entirety. Accordingly, Section 5(a) shall now become Section 5, and shall
read as follows:
     “The term of Executive’s employment hereunder shall commence on January 1,
2004 and shall terminate four (4) years from the date first set above, on
December 31, 2007, or such earlier time in accordance with Section 8 hereof.
This Agreement may be extended beyond December 31, 2007 upon the mutual written
agreement of the parties hereto.”
     6. Exhibit I annexed to the Agreement is amended by deleting the following
sentence in its entirety:
     “$300,000 (75% of Executive’s Base Compensation), subject to increase or
decrease in accordance with the criteria set for below.”
and replacing it with the following sentence:
     “$400,000 (100% of Executive’s Base Compensation), subject to increase or
decrease in accordance with the criteria set forth below.”
     7. Except as expressly set forth here to the contrary, all capitalized
terms set forth herein shall have the same meaning as ascribed to them in the
Agreement.
     8. Except as expressly modified herein, all terms and provisions of the
Agreement shall remain unchanged and in full force and effect. In the event and
to the extent there is an inconsistency between the terms and provisions of this
Amendment, the terms and provisions of the Agreement, the terms and provisions
of this Amendment shall govern.
     9. This Amendment may not be modified in any respect except by an
instrument in writing signed by all of the parties hereto. This Amendment may be
executed in any number of original or facsimile counterparts, each of which
shall be deemed an original, but all which when taken together shall constitute
one and the same instrument.
     10. This Amendment shall be governed by, construed and enforced in
accordance with the internal laws of the State of Illinois, without giving
reference to principles of conflict of laws. Any dispute or controversy arising
under, out of, in connection with or in relation to this Amendment shall be
finally determined and settled by arbitration. Arbitration shall be initiated by
one party making written demand upon the other party and simultaneously filing
the demand together with required fees in the office of the American Arbitration
Association in Chicago, Illinois. The arbitration proceeding shall be conducted
in Chicago, Illinois by a single arbitrator in accordance

3



--------------------------------------------------------------------------------



 



     with the Expedited Procedures of the Employment Dispute Resolution Rules
required by the arbitrator. Except as required by the arbitrator, the parties
shall have no obligation to comply with discovery requests made in the
arbitration proceeding. The arbitration award shall be a final and binding
determination of the dispute and shall be fully enforceable as an arbitration
award in any court having jurisdiction and venue over such parties.
[Remainder of Page Intentionally Left Blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first set above.

         
 
  /s/ Robert H. Osbrink
 
   
 
  ROBERT H. OSBRINK
 
       
 
  GRUBB & ELLIS COMPANY
 
       
 
  By:   /s/ Mark E. Rose
 
       
 
      Name: Mark E. Rose
Title: Chief Executive Officer

5